Exhibit 10.43

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (together with the Vesting Schedule
(defined below), this “Agreement”) is made as of this 19th day of February, 2016
(the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and the
person whose signature, name and title appear in the signature block hereof (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below) and the
Participant’s Employment Agreement.

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”); and

WHEREAS, in connection with the Participant’s service as an employee of the
Company or any of its Affiliates and Subsidiaries (the “Employment”), the
Company desires to grant Restricted Stock Units (“RSUs”) to the Participant (the
“Award”), subject to the terms and conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of RSUs. In consideration of the Employment, the Company will grant to
the Participant the number of RSUs set forth in the vesting schedule attached
hereto as Exhibit A (the “Vesting Schedule”). Each RSU represents the unfunded
and unsecured promise of the Company to deliver to the Participant one share of
common stock, par value $.01 per share, of the Company (the “Common Stock”) on
the Settlement Date (as defined in Section 6 hereof).

 

2. Purchase Price. The purchase price of the RSUs shall be deemed to be zero
U.S. Dollars ($0) per share.

 

3. Vesting. The RSUs shall vest and become non-forfeitable on the dates
established in the Vesting Schedule (each such date, a “Vesting Date”), provided
that the Participant is actively carrying out his or her duties in connection
with the Employment at all times from the Date of Grant through each respective
Vesting Date.

 

4. Termination. For purposes of this Section 4, “Termination Date” is the date
the Participant’s Employment is terminated under the circumstances set forth in
(a) or (b) below.

 

  (a) Subject to the last sentence of this clause (a), in the event of the
Participant’s Disability or in the event that the Employment is terminated (i)
by the Company without Cause; (ii) by the Participant for Good Reason; (iii) due
to the Participant’s death; or (iv) due to the Company’s non-renewal of the
Participant’s Employment Agreement, then (A) all of the Time-based (defined in
the Vesting Schedule) RSUs that have not become vested as of the date of
Disability or the Termination Date, as applicable, shall automatically vest, and
(B) the Performance-based (defined in the Vesting Schedule) RSUs shall remain
outstanding and capable of vesting in the normal course subject to actual
performance, provided that the Performance-based RSUs shall be prorated based on
a fraction, the numerator of which is the number of full months in the
Performance Period (as defined in the Vesting Schedule) during which the
Participant was employed by the Company and the denominator of which is 36. Any
partial month shall count as a whole calendar month if the Participant was in
the employ of the Company for at least 15 calendar days during the month. Any
automatic or capability of vesting shall be conditioned on the Participant (or
his or her heirs) executing a general release of claims related to or arising
from Participant’s Employment or Termination with the Company, in a form
acceptable to the Company.

 

  (b) In the event the Employment is terminated (i) by the Company for Cause or
(ii) by the Participant without Good Reason, all of the RSUs (both Time-based
and Performance-based) that have not become vested as of the Termination Date
shall automatically be forfeited.

 

5. Dividend Equivalents. If the Company pays an ordinary cash dividend on its
outstanding Common Stock at any time between the Date of Grant and the
Settlement Date (as defined in Section 6 below) — provided that the date on
which stockholders of record are determined for purposes of paying a cash
dividend on issued and outstanding shares of the Common Stock falls after the
Date of Grant — the Participant shall receive on the Settlement Date: (a) a
number of Shares having a Fair Market Value on the Vesting Date equal to the
aggregate amount of the cash dividends paid by the Company on a single share of
the Common Stock, multiplied by the number of RSUs that are settled on the
Settlement Date; or (b) a lump sum cash payment equal to the aggregate amount of
the cash dividends paid by the Company on a single share of the Common Stock,
multiplied by the number of RSUs that are settled on the Settlement Date ((a) or
(b) as applicable, the “Dividend Payment”); provided, however, that in the case
of (a), any partial Share resulting from the calculation will be paid in cash.



--------------------------------------------------------------------------------

  6. Settlement. Within 75 days following the day any RSUs are automatically
vested in accordance with the terms and conditions of this Agreement (the
“Settlement Date”), the Company shall (a) issue and deliver to the Participant
one share of Common Stock for each vested RSU (the “Shares”) and enter the
Participant’s name as a shareholder of record or beneficial owner with respect
to the Shares on the books of the Company; and (b) calculate the Dividend
Payment. The Participant agrees that the Company may deduct from the Dividend
Payment any amounts owed by the Participant to the Company with respect to any
whole Share issued by the Company to the Participant to cover any partial Share
resulting from the settlement process.

 

  7. Taxes. Unless otherwise required by applicable law, on the Settlement Date,
(a) the Shares and the Dividend Payment will be considered ordinary income for
tax purposes and subject to all applicable payroll taxes; (b) the Company shall
report such income to the appropriate taxing authorities as it determines to be
necessary and appropriate; (c) the Participant shall be responsible for payment
of any taxes due in respect of the Shares and the Dividend Payment; and (d) the
Company shall withhold taxes in respect of the Shares and the Dividend Payment
(a “Tax Payment”); provided, however, that the Participant may elect, subject to
the Company’s approval in its sole discretion, to satisfy his or her obligation
to pay the Tax Payment by authorizing the Company to withhold from any Shares
otherwise to be delivered to the Participant, a number of whole shares of Common
Stock having a Fair Market Value equal to the Tax Payment (i.e., a “cashless
exercise”). If the Participant fails to pay any required Tax Payment, the
Company may, in its discretion, deduct any Tax Payments from any amount then or
thereafter payable by the Company to the Participant and take such other action
as deemed necessary to satisfy all obligations for the Tax Payment (including
reducing the number of Shares delivered on the Settlement Date). The Participant
agrees to pay the Company in the form of a check or cashier’s check any overage
of the Tax Payment paid by the Company as a result of making whole any partial
Share issued through a cashless exercise. Furthermore, the Participant
acknowledges and agrees that the Participant will be solely responsible for
making any Tax Payment directly to the appropriate taxing authorities should the
Participant opt not to satisfy his or her Tax Payment through a cashless
exercise.

 

  8. Rights as Stockholder. Upon and following the Settlement Date (but not
before), the Participant shall be the record or beneficial owner of the Shares
unless and until such shares are sold or otherwise disposed of, and, if a record
owner, shall be entitled to all rights of a stockholder of the Company
(including voting rights).

 

  9. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

  10. Notice. Every notice or other communication relating to this Agreement
shall be made in writing and the notice, request or other communication shall be
deemed to be received upon receipt by the party entitled thereto. Any notice,
request or other communication by the Participant should be delivered to the
Company’s General Counsel.

 

  11. Miscellaneous. This Agreement, the Plan and the Employment Agreement
(solely with respect to the defined terms and the non-compete and
non-solicitation covenants contained therein (the “Incorporated Provisions”))
contain the entire agreement between the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. If the Participant’s
Employment Agreement expires or is not renewed by the Company and the
Participant’s Employment continues, the Incorporated Provisions will remain
valid insofar as this Agreement remains in effect. No change, modification or
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the parties hereto. This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of the Participant, acquire any rights
hereunder in accordance with this Agreement or the Plan. The terms and
provisions of the Plan and the Vesting Schedule are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control. This Agreement may be signed in counterparts, each of which shall be
deemed an original and both of which together shall constitute one and the same
instrument.

SIGNATURES ON NEXT PAGE

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC.       THE PARTICIPANT

 

     

 

Name:    Morgan M. Schuessler, Jr.       Name:    Philip E. Steurer Title:   
President and Chief Executive Officer       Title:    Executive Vice President

 

3



--------------------------------------------------------------------------------

Exhibit A – Vesting Schedule

Participant: Philip E. Steurer

Defined Terms: As set forth in the 2016 Long-Term Incentive Plan (the “LTIP”).

Date of Grant: February 19, 2016

Grant and Vesting of Time-based RSUs:

 

Number

 

Vesting Date

7,675

  February 19, 2017

7,676

  February 19, 2018

7,676

  February 19, 2019

Grant and Vesting of Performance-based RSUs:

 

Number

 

Vesting Date

9,673 Relative TSR RSUs

  February 19, 2019

11,514 Diluted EPS RSUs

  February 19, 2019

Performance Period and Criteria: As set forth in the LTIP.

 

4